Name: Council Decision (EU) 2019/937 of 27 May 2019 on the position to be taken on behalf of the European Union in the framework of the Convention for the Conservation of Salmon in the North Atlantic Ocean as regards the application for accession to that Convention submitted by the United Kingdom
 Type: Decision
 Subject Matter: natural environment;  international affairs;  fisheries;  Europe
 Date Published: 2019-06-07

 7.6.2019 EN Official Journal of the European Union L 149/61 COUNCIL DECISION (EU) 2019/937 of 27 May 2019 on the position to be taken on behalf of the European Union in the framework of the Convention for the Conservation of Salmon in the North Atlantic Ocean as regards the application for accession to that Convention submitted by the United Kingdom THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Convention for the Conservation of Salmon in the North Atlantic Ocean (1) (the NASCO Convention) was approved by Council Decision 82/886/EEC (2) and entered into force on 1 October 1983. (2) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union. The Treaties will cease to apply to the United Kingdom from the date of entry into force of a withdrawal agreement or, failing that, and subject to European Council Decision (EU) 2019/584 (3), on 1 November 2019, unless the European Council, in agreement with the United Kingdom, unanimously decides to extend that period. (3) Until its withdrawal from the Union, the United Kingdom remains a Member State enjoying all the rights and is bound by all obligations stemming from the Treaties, including compliance with the principle of sincere cooperation. (4) In its guidelines adopted on 29 April 2017, the European Council recognised the need, in the international context, to take into account the specificities of the United Kingdom as a withdrawing Member State, provided the United Kingdom respects its obligations and remains loyal to the Union's interests while still a Member State. (5) The Withdrawal Agreement published in the Official Journal of the European Union on 25 April 2019 (4) (Withdrawal Agreement) contains arrangements for the application of provisions of Union law to and in the United Kingdom beyond the date the Treaties cease to apply to the United Kingdom (Transition Period). If the Withdrawal Agreement enters into force, Union law, including international agreements to which the Union is a party, will continue to apply to and in the United Kingdom during the Transition Period in accordance with the Withdrawal Agreement and will cease to apply at the end of the Transition Period. (6) The NASCO Convention currently applies to the United Kingdom as a result of the Union being a Contracting Party to that Convention. (7) Pursuant to Article 17(3) of the NASCO Convention, that Convention is open for accession, subject to the approval of the council of the North Atlantic Salmon Conservation Organisation established by the NASCO Convention, by any State that exercises fisheries jurisdiction in the North Atlantic Ocean or is a State of origin for salmon stocks. (8) On 28 February 2019, the United Kingdom submitted an application to accede to the NASCO Convention as a Contracting Party in view of a possible absence of a withdrawal agreement by the date the Treaties cease to apply to the United Kingdom. (9) Pursuant to Article 66 of the United Nations Convention on the Law of the Sea (UNCLOS) (5), States in whose rivers anadromous stocks originate are to have the primary interest in and responsibility for such stocks. The State of origin of anadromous stocks is to ensure their conservation by the establishment of appropriate regulatory measures for fishing in all waters landward of the outer limits of its exclusive economic zone. In cases where anadromous stocks migrate into or through the waters landward of the outer limits of the exclusive economic zone of a State other than the State of origin, that State is to cooperate with the State of origin with regard to the conservation and management of such stocks. (10) In order to prevent unsustainable fisheries, it is in the interest of the Union that the United Kingdom cooperates in the management of the salmon stocks in full compliance with the provisions of the UNCLOS and the United Nations Agreement for the implementation of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982 relating to the conservation and management of straddling fish stocks and highly migratory fish stocks of 4 August 1995 (UNFSA) (6) or any other international agreement or norm of international law. (11) As provided in Article 66 of the UNCLOS, the State of origin of anadromous stocks and other States fishing those stocks must make arrangements for the implementation of that Article. Such cooperation may be established in the framework of regional fisheries management organisations. (12) The accession of the United Kingdom to the NASCO Convention will allow the United Kingdom to cooperate on the necessary conservation and management measures with due regard to the rights, interests and duties of other countries and the Union, and to ensure that fishing activities are carried out in a way that results in the sustainable exploitation of the salmon stocks concerned. (13) It is therefore in the interest of the Union to approve the application for accession to the NASCO Convention submitted by the United Kingdom as from the moment Union law ceases to apply to the United Kingdom, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf in the council of the North Atlantic Salmon Conservation Organisation established by the Convention for the Conservation of Salmon in the North Atlantic Ocean shall be to approve the application for accession of the United Kingdom to that Convention provided that this approval is given as from the moment Union law ceases to apply to the United Kingdom. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 27 May 2019. For the Council The President N. HURDUC (1) OJ L 378, 31.12.1982, p. 25. (2) Council Decision 82/886/EEC of 13 December 1982 concerning the conclusion of the Convention for the Conservation of Salmon in the North Atlantic Ocean (OJ L 378, 31.12.1982, p. 24). (3) European Council Decision (EU) 2019/584 taken in agreement with the United Kingdom of 11 April 2019 extending the period under Article 50(3) TEU (OJ L 101, 11.4.2019, p. 1). (4) OJ C 144I, 25.4.2019, p. 1. (5) OJ L 179, 23.6.1998, p. 3. (6) OJ L 189, 3.7.1998, p. 14.